DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 17, 2020 were received and fully considered. Claims 1 and 3-7 were amended. Claims 27-33 are new. Claims 11-14, and 16 were cancelled. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 30 recite “the first and second pull-wire wheels are substantially parallel to each other,” which is indefinite as this pertains to relevant terminology. What is substantially parallel?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7, 10, 27-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Whiseant et al. (US PG Pub. No. 2014/0180124 A1) (hereinafter “Whiseant”) in view of Bolduc et al. (US PG Pub. No. US 2016/0206853 A1) (hereinafter “Bolduc”).

Whiseant and Bolduc were applied in the previous office action.
With respect to claim 1, Whiseant teaches an intravascular steering device, comprising: a housing sized and shaped for grasping by a hand of a user (housing 102 is designed to be hand-held; see Fig. 1A; see also par.0032 “hand-held operation by a user”), the housing including a proximal portion and a distal portion (Fig.1a shows a proximal portion and distal portion), wherein the distal portion includes an opening sized and shaped to receive an intravascular device (opening at distal portion receives catheter sheath device 104; see Fig. 1A); a steering controller coupled to the housing to receive inputs from the user (joystick 108 receives inputs from the user that allows for mechanized control” is understood to utilize electrical signals); and an actuator positioned within the housing and in communication with the steering controller (par.0034 “steering actuator”), the actuator interfacing with the proximal end of the intravascular device based on inputs to the steering controller to steer a distal end of the intravascular device (par.0034 “steering actuator.... provide steering capabilities to the catheter delivery system 100 and, in particular, the distal portion of the catheter sheath device 104”; understood that the actuator is proximally placed within housing 102, i.e. not at the distal tip where sheath device 104 extends), the actuator comprising: a pull-wire (par.0041 “steering wires”), and a motor configured to [operate] in response to the electrical signals received from the steering controller and thereby move the distal end of the intravascular device in response to the inputs from the user (par.0034 “the steering mechanisms include stepper motors, linear motors, and/or servo actuators”; see also par.0042+).
However, Whiseant does not explicitly teach a pull-wire wheel coupled to the housing; a pull-wire anchored to the pull-wire wheel such that rotation of the pull-wire wheel adjusts tension on the pull-wire to manipulate the proximal end of the intravascular device and rotate the pull-wire wheel in response to the electrical signals received from the steering controller.
Bolduc teaches a manually actuated steering mechanism that utilizes pull-wires in a pull-wire wheel assembly in order to manipulate movement of a guide catheter.
In re Venner, 120 USPQ 192. Examiner also cites additional references (not relied upon) at the end of this office action, which set forth utilizing an electronically activated pull-wheel assembly in order to manipulate the movement of intravascular devices. Please see prior art of record section at the end of this office action for more example teachings.
With respect to claim 2, Whiseant teaches the steering controller includes a joystick (joystick 108 receives inputs from the user that allows for movement of catheter sheath device 104 forward, backward, left, right, and combinations thereof; see par.0036).
With respect to claims 3 and 29, Whiseant and Bolduc teach an intravascular steering device, as established above. 
Whiseant also teaches the pull wire controls movement of the proximal end of the intravascular device in a first dimension, and wherein the intravascular steering device further comprises: a second pull wire (par.0041 “steering wires” are utilized in order to 
However, Whiseant and Bolduc do not teach a second pull wire wheel coupled to the housing and anchored to the second pull-wire such that rotation of the second pull-wire wheel adjusts tension on the second pull-wire to manipulate the proximal end of the intravascular device in a second dimension perpendicular to the first dimension; and a second motor configured to rotate the pull-wire wheel in response to the electrical signals received from the steering controller and thereby move the distal end of the intravascular device in the second dimension in response to the inputs from the user.
While Whiseant and Bolduc do not explicitly teach a second pull wire-wheel and a second motor, this would be prima facie obvious to PHOSITA when the invention was filed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Examiner also cites additional references (not relied upon) at the end of this office action, which set forth utilizing multiple pull wire-wheels and motors in order to allow for advancement of an intravascular device. Please see prior art of record section at the end of this office action.
With respect to claim 4, Whiseant teaches a mechanism for controlling movement in response to the electrical signals received from the steering controller, the third dimension being perpendicular to the first and second dimensions (par.0041 “steering wires” are utilized in order to allow for movement of catheter sheath device 104 forward, backward, left, right, and combinations thereof; see also par.0036; 
With respect to claim 5, Whiseant teaches a mechanism for controlling rotation of the intravascular device about a longitudinal axis of the intravascular device in response to the electrical signals received from the steering controller (par.0033 “control the rotation”).
With respect to claims 6 and 30, Whiseant and Bolduc teach an intrasvascular steering device as established above. Whiseant also teaches at least one steering pin configured to guide and redirect at least one of the first pull-wire and the second pull-wire (par.0041 “steering wire guide 114 directs a plurality of steering wires included in the catheter sheath device 104 to attachment sites”).
However, Whiseant and Bolduc do not explicitly teach the first and second pull-wire wheels are substantially parallel to each other.
While Whiseant and Bolduc do not explicitly teach the first and second pull-wire wheels are substantially parallel to each other, this would have been obvious to PHOSITA when the invention was filed since it has been held that mere duplication of the essential working parts (a second pull-wire wheel) of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, modifying Whiseant and Bolduc such that the pull-wire wheels are substantially parallel to one another would have been obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner also cites additional references (not relied upon) at the end of this office action, which set forth utilizing a plurality of pull-wire wheels in 
With respect to claim 7, Whiseant teaches a microcontroller positioned within the housing and in communication with the actuator, wherein the microcontroller translates the inpurs from the user into electrical signals (par.0041 “electronics 130 acts as a controller”).
With respect to claim 10, Whiseant teaches a power supply; and a wireless transceiver positioned within the housing (par.0035 “supply power”... communications”; par.0070 “wireless communications”). Although Whiseant does not teach a rechargeable power supply, this amounts to routine modification that is conventional in the art. 
With respect to claims 27 and 31, Whiseant teaches an adaptor positioned within the opening of the housing, the adaptor including a bore that is sized and shaped to allow a proximal end of the intravascular device to pass therethrough (par.0048 “counterbore”).
With respect to claims 28 and 32, Whiseant and Bolduc do not explicitly teach the adaptor is removable and replaceable with other adaptors having differently sized bores to accommodate different intravascular devices. However, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Whiseant to utilize different sized bores/counterbores since changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whiseant and Bolduc, as applied to claim 1 above, in view of Fish et al. (US PG Pub. No. 2011/0144524 A1) (hereinafter “Fish”).

Fish was applied in the previous office action.
With respect to claim 8, Whiseant and Bolduc teach an intravascular steering device as established above.
	However, Whiseant and Bolduc do not teach the limitations recited in claim 8.
	Fish teaches a steering device (par.0043); and a haptic feedback device positioned within the housing, the haptic feedback device configured to provide an alert to a user when a force on the intravascular device exceeds a threshold (par.0133 “threshold value... haptic feedback”; par.0147 “sensing element may take the form of... force-based...”).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Whiseant and Bolduc to utilize threshold analysis in order to provide an haptic feedback pertaining to force-based measurement, as evidence by Fish.
	With respect to claim 9, Whiseant teaches a sensor within the housing; or a sensor within the intravascular device (measuring force or pressure via distal sensor; see par.0073).
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2017/0258489 (see par.0079; Fig. 1)
US PG Pub. No. 2016/0287840 (see Figs. 3A, 3B)
US PG Pub. No. 2014/0276594 (see par.0041; Fig. 7)
US PG Pub. No. 2015/0105615 (see Figs. 1A-1C; par.0040+)

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. In response to the current amendment, Examiner has reformulated the previous obviousness rejection (Whiseant is now the primary reference) and added updated obviousness rationale that renders moot applicant’s remarks. Please see prior art section above for more detail, updated citations, and updated obviousness rationale.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PUYA AGAHI/Primary Examiner, Art Unit 3791